MEMORANDUM **
Hector Camarena appeals pro se the district court’s order denying him leave to proceed in forma pauperis in his 42 U.S.C. § 1983 action, which alleged the California Department of Motor Vehicles violated his constitutional rights by denying him a drivers’ license. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion an order denying leave to proceed in forma pauperis, Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.1998) (per curiam), and we affirm.
A district court does not have jurisdiction over an action that requires the review of a state court judgment. See Dubinka v. Judges of the Superior Court, 23 F.3d 218, 221 (9th Cir.1994). Accordingly, Camarena’s action is legally frivolous, and the district court properly denied Camarena in forma pauperis status. See Minetti, 152 F.3d at 1115.
Camarena’s motion filed July 24, 2001, to add his civil rights complaint to his informal brief is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.